Citation Nr: 1710601	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  08-29 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1970, including service in Vietnam, and had subsequent service with the Army National Guard.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision by the RO in North Little Rock, Arkansas, that in pertinent part denied service connection for hypertension, claimed as secondary to service-connected diabetes mellitus type II or to service-connected arteriosclerotic heart disease.

A Travel Board hearing was held in August 2009 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The Board previously remanded this issue in March 2010, July 2011, and July 2012 for additional development.  The case was subsequently returned to the Board.  The Board denied service connection for hypertension in August 2014.  The Veteran appealed the decision.  The Court of Appeals for Veterans Claims (Court) remanded the issue of entitlement to service connection for hypertension in a Joint Motion for Remand (JMR) dated in March 2015.  The Board remanded the issue in May 2015 and November 2015 for an etiological opinion.  Finally, in June 2016, the Board referred the matter for a VHA medical expert opinion, which was received in August 2016.  

The Veteran and his representative received a copy of the August 2016 medical opinion and were given a chance to respond.  The Veteran's representative submitted an Appellant's Brief in Response to Medical Expert Opinion in January 2017.  The case is now ready for appellate review.


FINDING OF FACT

The preponderance of the competent and credible evidence indicates that the Veteran's current hypertension began years after his active military service and was not caused by any incident of service.  The most probative evidence indicates that hypertension is not related to service or a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service or a service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2014) have been met. By correspondence dated in July 2007 and September 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  

VA has also satisfied the duty to assist.  The claims folder contains service treatment records, VA medical center records, and private treatment records.

The Veteran underwent VA examinations in July 2011 and August 2012.  Medical opinions also were provided in June 2015, December 2015, and August 2016.  The examinations include objective findings necessary for rating purposes and collectively discuss the etiology of the Veteran's hypertension, particularly whether it is related to the Veteran's service, including exposure to herbicides in service, or secondarily related to his service-connected heart disease and/ or diabetes mellitus.  

The Veteran's representative argued in the January 2017 brief that the August 2016 medical expert opinion noted that the association between Agent Orange and hypertension was speculative at best due to lack of sound medical knowledge.  The representative further argued that VA had not determined the etiology of the Veteran's hypertension, but continued to deny the claim although there was evidence suggesting a relationship between the Veteran's exposure to herbicides and hypertension.

The Board finds that the August 2016 medical opinion is not speculative.  While the physician noted evidence on both sides of the argument, including that the scientific studies used were somewhat flawed, the physician came to a clear conclusion that the Veteran's hypertension was not due to Agent Orange, but rather prolonged use of cigarettes and obesity.  As the opinion was based on a reasoned analysis with supporting data, the Board finds that it is sufficient to decide the claim.

VA afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

As noted in the introduction, the claim has been remanded multiple times for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns this issue.  See Dyment v. West, 13 Vet. App. 141 (1999).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

II.  Service Connection

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303 (b).  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service. 38 C.F.R. § 3.303 (d).  Hypertension is a condition that is listed in C.F.R. § 3.309 (a).

To establish entitlement to service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases like cardiovascular-renal disease (including hypertension) are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service. 38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.307 (a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307 (a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309 (e), it will be presumed that he was exposed to herbicides if he served in Vietnam between January 9, 1962 and May 7, 1975 (i.e., during the Vietnam era), unless there is affirmative evidence establishing he was not exposed to any such agent during that service. 38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  The Veteran is presumed to have been exposed to Agent Orange during his service in Vietnam.

The diseases presumptively associated with Agent Orange exposure include chloracne or other acneform disease consistent with chloracne, Type II Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma. 38 C.F.R. § 3.309 (e).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Further, VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for hypertension.  See 75 Fed. Reg. 81332  (Dec. 27, 2010 ). 

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Id; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a non-service-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310 ). However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the non-service-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service- connected disease or injury. 38 C.F.R. § 3.310 (b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

The medical evidence of record shows that the Veteran has current hypertension. Consequently, the determinative issue is whether or not the current hypertension is attributable to his military service or a service-connected disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service."). See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Service treatment records from the Veteran's period of active duty are negative for complaints, treatment, or findings of hypertension.  On separation medical examination in April 1970, his blood pressure was 140/96.  Subsequent records reflect that on enlistment examination in January 1982, prior to entry in the Army National Guard, he denied a history of high or low blood pressure; on examination, his blood pressure was 136/90.  In April 1986, his blood pressure was 140/86, and on over-40 physical examination in December 1989, his blood pressure was 134/90. 

The first medical evidence of hypertension is dated in 1995.  Private medical records dated since 1995 from a private physician, Dr. B., reflect ongoing treatment for hypertension.  By a letter dated in December 1995, Dr. B. stated that he saw the Veteran in June 1995 for elevated blood pressure, and prescribed blood pressure medications.  He stated that the Veteran's blood pressure was adequately controlled at 140/86.

Service treatment records from the Veteran's National Guard service reflect that in an April 1997 annual medical certificate, he reported that his private physician, Dr. B., had been treating him for high blood pressure for two years.  In a May 1997 certificate, he stated that he had this condition since 1995.

Private medical records dated since 1999 reflect treatment for coronary artery disease.

In an April 2004 note, Dr. B. indicated that the Veteran had been newly diagnosed with diabetes and that his HbA1c was 6.7 with an average blood sugar of 137.

An April 2005 VA diabetes examination reflects that the Veteran's diabetes had been treated by diet alone.

On VA heart examination in January 2007, the Veteran reported that he developed hypertension in 1995 and that he had been treated for that condition since then. The examiner reviewed his medical records, and stated that the Veteran was diagnosed with heart disease several years before diabetes was diagnosed, and he had risk factors of hypertension, hypercholesterolemia, obesity, and long-term cigarette smoking, all of which contributed to his heart disease.

The evidence shows that in April 2007, Dr. B. opined that the Veteran's diabetes mellitus caused aggravation of a preexisting condition (hypertension).  He indicated that the Veteran's hypertension was diagnosed prior to diabetes mellitus, and that since the Veteran's diagnosis of diabetes mellitus, his hypertension continued to increase and he now required four medications for hypertension. 

In September 2007, Dr. B. opined that the Veteran's diabetes mellitus caused aggravation of a preexisting condition (hypertension).  He stated that his hypertension was diagnosed prior to diabetes mellitus and resulting arteriosclerotic heart disease, and that since he had been diagnosed with arteriosclerotic heart disease, he had a continuing increase in his hypertension, requiring four medications for his blood pressure control.  He opined that the Veteran's arteriosclerotic heart disease, as it is secondary to diabetes mellitus, has likely as not contributed to his ongoing hypertension problem.

On VA examination in October 2007, it was noted that the Veteran had been hypertensive since 1995, and that control was somewhat erratic until his medications were changed several years ago.  Diabetes since 2004 was noted.  The diagnoses were essential hypertension, type II diabetes mellitus with neuropathy and erectile dysfunction, arteriosclerotic heart disease status-post coronary artery bypass graft and stents, and sleep apnea.  The VA examiner opined, that in view of the fact that the Veteran was hypertensive for a number of years before he developed diabetes and in view of the fact that he did not have any evidence of renal dysfunction, it was unlikely that the diabetes aggravated or increased his manifestations of hypertension.  He further opined that there was no basis for saying that hypertension was aggravated by coronary artery disease.  It was noted that his blood pressure was apparently well-controlled on medication despite the coronary disease and coronary artery surgery.  The VA examiner then opined that it was unlikely that the Veteran's manifestations of hypertension were aggravated or increased by the coronary artery disease. 

At his August 2009 hearing, the Veteran related that he was diagnosed with hypertension around 1997 or 1998.  He also contended that his hypertension was caused by or aggravated by his service-connected diabetes mellitus or heart disease. His wife, a registered nurse, testified that it was her opinion that he had the onset of diabetes long before he was diagnosed, possibly up to ten years prior to his diagnosis, and that it was possible that his diabetes contributed to or aggravated his hypertension. 

In March 2010 the Board noted that in formulating his opinion, the October 2007 VA examiner did not address why the need for increased medication to control the Veteran's hypertension would not represent an aggravation of the disability as postulated by Dr. B.  As such, the Board remanded the claim for the VA examiner to address Dr. B.'s April 2007 statement.  In addition, in the event that the examiner opined that the Veteran's hypertension was not aggravated by his service-connected diabetes mellitus or arteriosclerotic heart disease, the examiner was requested to provide a rationale. 

Following such remand, the examiner offered an April 2010 opinion in which he commented on Dr. B.'s letters.  The examiner noted that the Veteran was diagnosed with hypertension in June 1995, at which time he was prescribed Accupril 10 milligrams daily, which was increased to 20 milligrams, and in December 1995 his blood pressure was 140/86.  There was no further blood pressure information in the file until January 2000 when the Veteran had chest pain and was diagnosed with arteriosclerotic heart disease.  Between that date and March 2002, his blood pressure was persistently elevated requiring frequent alteration of medications. 

The examiner summarized blood pressure findings as demonstrated in the medical records.  The examiner stated that it appeared from these findings that from the beginning, the Veteran's blood pressure was difficult to control and it was not until he eventually had an adequate combination regimen that good control was achieved. He indicated that this is a fairly common finding in treating hypertension and there is no evidence that there was a sudden worsening of blood pressure control after his diabetes was diagnosed in 2004.  He stated that the Veteran clearly had arteriosclerotic heart disease four years prior to his diagnosis of diabetes mellitus, despite his wife's opinion that he had diabetes several years before the diagnosis.  He indicated that there is no evidence presented for her opinion and there was nothing in the file to support the assertion.  He indicated that when the Veteran's diabetes diagnosis was made in 2004, his diabetes was very mild (with an average blood sugar of 137 and glycated hemoglobin of 6.7) and he was treated with diet alone, which suggested that his diabetes was of recent onset at that time.  He opined that on the basis of these findings, it was much less likely than not that the Veteran's hypertension was caused or aggravated by his diabetes mellitus, which was not diagnosed until many years after the initial diagnosis of hypertension.

The examiner also indicated that there was no evidence that the Veteran's diabetes mellitus caused his arteriosclerotic heart disease; however, the examiner did not address the question concerning whether the Veteran's arteriosclerotic heart disease caused or aggravated his hypertension. 

An addendum medical opinion was then obtained from another examiner in July 2011.  The VA examiner stated that the claims file was reviewed, and opined that there was no evidence that the Veteran's hypertension was aggravated by his arteriosclerotic heart disease or diabetes mellitus.  He noted that as the prior examiner stated, the Veteran's blood pressure had been difficult to control from the beginning until the right combination of medications was found to control his blood pressure, as is often the case.  He indicated that diabetes, even though often associated with hypertension, does not cause hypertension or aggravate it unless there is a significant renal disease, and the Veteran's microalbumin level is normal, his serum creatinine is 0.9 and his estimated glomerular filtration rate is over 60 mL per minute.  The examiner stated that there is no medical evidence that arteriosclerotic heart disease causes exacerbation of hypertension.  He opined that after reviewing the claims file and the previous opinions, there is no medical evidence that the Veteran's hypertension was aggravated either by his diabetes or by his heart disease.

Review of the July 2011 addendum shows that the October 2007 VA examiner is no longer associated with VA, and that the new examiner performed only a records review prior to issuing an opinion, and did not provide a new examination as required by the July 2011 remand.  Therefore, the case was remanded for another VA examination.

Another VA compensation examination was conducted in August 2012.  The examiner diagnosed hypertension and stated that he reviewed the claims file.  The Veteran reported that he did not recall when hypertension was diagnosed.  The examiner noted that he had hypertension in 2000.  The examiner opined that hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claimed service-connected injury, event or illness, and provided a supporting rationale for this opinion.  The examiner stated that diabetes mellitus is not a cause for hypertension in the absence of renal disease and a careful review of his records show absolutely no indications of renal disease since his BUN's (blood urea nitrogen levels) and creatinines have all been totally normal as have all other parameters of renal function.  He added that arteriosclerotic heart disease, which is the type of heart disease the Veteran has, has never been known to cause either hypertension or diabetes itself.  Nowhere in any medical literature has there been a reported case of arteriosclerotic heart disease causing or aggravating hypertension.  As alluded to above, in the absence of renal disease, diabetes mellitus is a most unlikely cause for or aggravation of hypertension.  He stated that this information is implied in every textbook of medicine known to me.

As noted above, the Board denied the Veteran's claim in August 2014 based on the above evidence.  Pursuant to a February 2015 joint motion for partial remand, the Court vacated the Board's decision.  The basis of the remand was that the Board had not adequately explained why service connection for hypertension on a direct basis (i.e., not just on a presumptive basis), including due to exposure to herbicides, was not warranted.

Pursuant to the Board's remand in May 2015, a medical opinion was provided in June 2015 that the Veteran's hypertension was diagnosed 30 years after his presumed exposure to herbicides and that there was no relationship between the presumed exposure to herbicides and hypertension.  The rationale was that there were no findings medically of this relationship.

Finding this medical opinion inadequate, the Board remanded the case again in November 2015, stressing that the examiner should consider the Institute of Medicine's 2006 report addressing the relationship between Agent Orange exposure and hypertension.

Another medical opinion was provided in December 2015.  The examiner noted that the Veteran had been diagnosed with hypertension in 2000 and started on medication and remained on treatment.  The examiner noted that he agreed with the June 2015 VA examiner's opinion that the Veteran's hypertension was not related to service because it had developed 30 years after service.  The examiner further indicated that the Veteran's hypertension was not due to Agent Orange exposure as a review of the medical literature did not establish Agent Orange as an etiologic cause of hypertension.  

In June 2016, the Board referred the case for a VHA medical opinion.  It was requested that the cardiologist providing the opinion discuss the National Academy of Science (NAS) studies in 2006, 2010, and 2012 as noted by the Institute of Medicine.

A VHA opinion was provided in August 2016 from a VA cardiologist at the VAMC in Miami, which also was co-signed by the Chief of Medicine at the Miami VAMC.  The opinion noted that it had been requested that a medical opinion be provided regarding a connection between Agent Orange and hypertension.  The VA cardiologist noted he had read the NAS reports in 2006, 2010, and 2012 and after reading these studies concluded that the association between Agent Orange and hypertension was speculative, at best.  The physician went on to list a number of problems with the studies that were conducted, but noted that the major problem with NAS publications was that these studies were looking at extremely common problems, such as diabetes, hypertension, and coronary (ischemic) heart disease.  It also was noted that these diseases had many causes and to try to take multiple small, somewhat flawed studies and correlate these diseases to Agent Orange was difficult.  The physician noted that when you see an increase in uncommon cancers in Agent Orange populations compared to the general public, then the association was much easier to accept.  

The physician determined that in the Veteran's case there was no doubt that the Veteran's hypertension diagnosed in 1995 was the result of prolonged use of cigarettes and obesity.  It was noted that the Veteran had a 50-year smoking history, from teen years through 2007, and also had been diagnosed with obesity in 1995.  The physician determined that the Veteran's obesity and cigarette smoking caused and exacerbated his hypertension.  The rationale was that these were facts known because of large studies of the world's population with these known risk factors, known as evidence based medicine, which was very reliable and factual.  It was noted that the Veteran claimed that his coronary artery disease made the hypertension worse but that there was no known evidence of coronary artery disease making hypertension worse; instead it was usually the other way around.  The Veteran also claimed that his hypertension was made worse by his diabetes.  The physician noted that while it was true that the complications of diabetes can make hypertension worse, there was little evidence that this occurred in the Veteran.   Thus, the physician determined that there was no clear medical evidence to support the claim that the Veteran's hypertension was related to Agent Orange.

As noted above, the Veteran's representative argued in January 2017 that the evidence, including the opinion in August 2016, did not sufficiently refute the Veteran's claim that his hypertension was due to his Agent Orange exposure in service.  The Board disagrees.  The opinion in August 2016 included a clear statement as to the etiology of the Veteran's hypertension and was based on a reasoned analysis with supporting data.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Although hypertension is subject to service connection based upon continuity of symptomatology (see Walker, supra), the Veteran has never asserted that he had continuous hypertension symptoms ever since active service, or that he incurred hypertension during a period of reserve service.  Rather, he has contended that his hypertension is due to his service-connected diabetes mellitus or arteriosclerotic heart disease. 

Upon review of the record, the Board finds that the preponderance of the evidence is against the claim.  The record does not reflect that that Veteran suffered from hypertension during active service or for many years thereafter.  In this regard, the Veteran's service treatment records do not reflect a diagnosis of hypertension or chronic elevated blood pressure readings, and the Veteran himself has repeatedly stated that it was not diagnosed until many years after active service.  The first evidence of record of hypertension was in June 1995, many years after service discharge.  

None of the medical evidence of record shows that the Veteran's hypertension is directly related to his military service, including his presumed exposure to Agent Orange.  Medical opinions in June 2015 and December 2015 determined that the Veteran's hypertension was diagnosed 30 years after his presumed exposure to herbicides and that there was no relationship between the presumed exposure to herbicides and hypertension.  While these medical opinions did not specifically consider the medical studies that had been done on the relationship between Agent Orange exposure and hypertension, a medical opinion provided in August 2016 did consider the NAS reports in 2006, 2010, and 2012.  It was determined that there was no clear evidence to support the claim that the Veteran's hypertension was related to Agent Orange, but instead that the Veteran's hypertension was related to his history of cigarette smoking and obesity.  The rationale was that these were facts known because of large studies of the world's population with these known risk factors, known as evidence based medicine, which was very reliable and factual.  

Moreover, hypertension is not a disease established as being related to Agent Orange exposure under 38 C.F.R. § 3.309 (e).  There is no competent evidence of record establishing a link between the Veteran's active service and his hypertension.  Therefore, entitlement to service connection for hypertension on a direct basis or presumptive basis is not warranted. 

The Veteran's primary argument in this case, however, is that his hypertension is caused or aggravated by his service-connected diabetes mellitus or arteriosclerotic heart disease.

The record contains evidence weighing both for and against the claim.  Evidence weighing for the claim includes the April and September 2007 medical opinions by Dr. B., and the opinions by the Veteran and his wife, who is a registered nurse.  The Board notes that Dr. B. and the Veteran's wife did not provide a supporting rationale for their opinions, and it is not shown that the Veteran's wife reviewed his medical records prior to giving her opinion.

Evidence weighing against the claim includes the fact that hypertension was diagnosed several years before the diagnoses of arteriosclerotic heart disease and diabetes mellitus, and the negative medical opinions by VA examiners in October 2007, April 2010, July 2011, August 2012, and August 2016.

Having carefully reviewed the claims file, the Board determines that the preponderance of the evidence is also against the claim for service connection for hypertension as secondary to the Veteran's service-connected diabetes mellitus or arteriosclerotic heart disease. 

The VA examiners in October 2007, April 2010, July 2011, August 2012, and August 2016 have collectively disassociated any current hypertension from service or a service-connected disability, after conducting a review of his claims file, medical records, and lay statements.  Moreover, the VA examiners have collectively opined that his diabetes mellitus and arteriosclerotic heart disease did not cause or aggravate his hypertension.  Considered together, the VA medical examination reports are of high probative value because the VA examiners are qualified to comment on the etiology of the claimed disorder, physical examinations were conducted in October 2007 and August 2012, and the examiners reviewed his medical records, including the opinions of Dr. B., and considered the Veteran's reported history and the opinion of his wife.  The examiners had the benefit of reviewing the Veteran's claims file and, thus, not only considered what is said to have occurred during service but also during the years since.  The VA opinions are well reasoned, detailed, and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  But, even more importantly, the commenting VA examiners sufficiently discussed the underlying medical rationale of the opinions, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008); Green v. Derwinski, 1 Vet. App. 121 (1991). 

The Board finds that the July 2011 and August 2012 VA medical opinions are more probative than that of Dr. B. or the Veteran's wife, as the examiners provided clear opinions and offered adequate supporting rationales after an examination of the Veteran and a thorough review of the medical evidence, including the opinions by Dr. B. and the Veteran's wife.  Id.  The August 2016 VHA medical opinion also indicated that there was no known evidence of coronary artery disease making hypertension worse; instead it was usually the other way around.  The physician also  noted that while it was true that the complications of diabetes can make hypertension worse, there was little evidence that this occurred in the Veteran.

Although the Veteran contends that he has hypertension due to service or a service-connected disability, he is not competent to make this conclusion.  Although lay persons are competent to provide opinions on some medical issues, the issue of whether hypertension is related to a service-connected disability falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As such, the Board accords more significantly more weight to the medical evidence than to the Veteran's lay assertions.  Even considering the lay statements by the Veteran with regard to the matters they are competent to address, the most probative evidence weighs against the claim of entitlement to service connection.

In summary, the preponderance of the evidence of record indicates that the Veteran's hypertension was not shown in service or for many years thereafter, is not related to service, and is not caused or aggravated by his service-connected diabetes mellitus or arteriosclerotic heart disease.  Accordingly, service connection for hypertension is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


